Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division


  MARK KUFEL,


                 Plaintiff,

  v.

  BAPTIST HEALTH SOUTH FLORIDA,
  INC.
  6855 Red Road, Suite 600
  Coral Gables, FL 33143

  Serve Registered Agent:

       David R. Friedman                           Case No. __________________
       6855 Red Road, Suite 500
       Coral Gables, FL 33143                      JURY TRIAL DEMANDED

  OB HOSPITALIST GROUP, LLC
  777 Lowndes Hill Road
  Building 1
  Greenville, SC 29607


  Serve Registered Agent:

       NRAI Corporate Services, Inc.
       1200 South Pine Island Road
       Plantation, FL 33324

                 Defendants.


             CIVIL COMPLAINT FOR EQUITABLE AND MONETARY RELIEF
                         AND DEMAND FOR JURY TRIAL

          Plaintiff Mark Kufel, M.D. brings this civil complaint alleging unlawful discrimination

  against Defendants Baptist Health South Florida, Inc. and Ob Hospitalist Group, LLC for

  violating Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; retaliation in



                                                   1
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 2 of 12




  violation of the False Claims Act, 31 U.S.C. § 3730(h); and for tortious interference of a valid

  contract under Florida law.

                                                PARTIES

          1.      Plaintiff Mark Kufel is a United States citizen domiciled in Miami, Florida.

          2.      Defendant Baptist Health is a Florida not-for-profit corporation with a principal

  place of business in Coral Gables, Florida.

          3.      Defendant Ob Hospitalist Group (“OBHG”) is a Florida Limited Liability

  Company with a principal place of business in Greenville, South Carolina.

                                    JURISDICTION AND VENUE

          4.      This Court has jurisdiction under 28 U.S.C. § 1331 because Dr. Kufel’s claims

  arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the anti-

  retaliation provisions of the False Claims Act, 31 U.S.C. § 3730(h); and 28 U.S.C. § 1367

  because Dr. Kufel’s state law claim arises out of the same nucleus of operative facts and form

  part of the same case or controversy as the federal question under Article III of the United States

  Constitution.

          5.      This Court has personal jurisdiction over Defendant Baptist because it maintains

  its headquarters in this judicial District.

          6.      This Court has personal jurisdiction over Defendant OBHG because it is

  incorporated in and regularly conducts business within this judicial District.

          7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

  substantial portion of the unlawful employment practices occurred within this judicial district,

  the primary location of Dr. Kufel’s employment with Baptist Health and Ob Hospitalist Group.




                                                   2
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 3 of 12




                                ADMINISTRATIVE EXHAUSTION

          8.      On April 16, 2020, Dr. Kufel timely filed a charge of discrimination against

  OBHG and Baptist with the Equal Employment Opportunity Commission.

          9.      Dr. Kufel received a Notice of Right to Sue on August 27, 2020, from the Equal

  Employment Opportunity Commission and properly exhaustive his administrative remedies.

                                     FACTUAL ALLEGATIONS

          10.     Dr. Kufel is a board certified, licensed physician and surgeon with over twenty-

  five (25) years of experience working in clinic and hospital environments.

          11.     Dr. Kufel has pursued a medical career as an Obstetrician and Gynecologist

  (“OB/GYN”) since 1994.

          12.     Dr. Kufel identifies as a gay man and is a resident of Miami-Dade County,

  Florida.

          13.     On August 9, 2017, Dr. Kufel signed an employment agreement with OBHG to

  provide services at Baptist, a third-party hospital facility.

          14.     OBHG contracts with various hospital systems, such as Baptist, to provide

  hospitals with OB/GYN physicians.

          15.     Dr. Kufel began working at Baptist as an OB/GYN Hospitalist in or about

  September 2017.

          16.     Baptist is a nonprofit organization that receives Medicare and Medicaid funding

  through contracts and grants provided by the federal government.

          17.     As an OB/GYN Hospitalist, Dr. Kufel’s main duties involved managing the OB

  Emergency Department (“OBED”); monitoring and treating expectant mothers during




                                                     3
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 4 of 12




  pregnancy, childbirth, and postpartum; screening for certain health issues; and diagnosing and

  prescribing treatments for various medical conditions.

         18.     Dr. Kufel’s duties also involved responding to emergency consultation requests

  from physicians at Baptists’ Emergency Room (“ER”), performing emergency gynecological and

  obstetrical surgery as needed, and managing inpatient consults when appropriate.

         19.     Dr. Kufel achieved high performance ratings at Baptist, received performance

  bonuses, and was part of the only team that earned OBHG a $100,000.00 bonus based on

  performance.

         20.     Dr. Sergio Segarra is the former Chief of the Emergency Department (“ED”) at

  Baptist.

         21.     Issues related to Baptist’ ER practices and procedures became evident to Dr.

  Kufel when ER physicians frequently called physicians from the OB/GYN department for

  emergency consultations, management questions, or simple advice.

         22.     On one occasion, an ER doctor called Dr. Kufel for an emergency consultation

  regarding a patient who was twenty-eight (28) weeks pregnant.

         23.     When Dr. Kufel arrived at the ER, the patient appeared visibly blue while the

  technician was still in the process of completing an ultrasound.

         24.     Dr. Kufel immediately transported the patient to the Labor and Delivery

  department where the patient ultimately had to undergo a hysterectomy, which is the surgical

  removal of the uterus. Although the patient survived the medical procedure, her baby died as a

  result. The patient should have been taken immediately to Labor and Delivery, which might have

  saved the infant.




                                                  4
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 5 of 12




          25.     On another occasion, in or about September or October 2019, a rape victim went

  over twenty-four (24) hours without a forensic or pelvic examination after being admitted from

  the ER because there were no certified physicians available to perform the requisite forensic

  examination.

          26.     A certified physician to perform the forensic exam was located twenty-four (24)

  hours after this patient was admitted from the ER.

          27.     In other cases, ER doctors admitted or intended to admit patients without proper

  medical justification. ER doctors frequently fabricated clinical scenarios which favored

  admission over outpatient management. Dr. Kufel learned about Baptists’ improper and

  inconsistent admitting practices shortly after he started working at Baptist.

          28.     For example, on one occasion an ER doctor called Dr. Kufel for an emergency

  consultation about a patient with pelvic inflammatory disease, or “PID.”

          29.     Dr. Kufel objected to admitting this patient because it was medically unnecessary.

  Some patients with PID can receive the same medical treatment as outpatients, but in this case

  the patient did not have PID.

          30.     In or about October 2019, an ER doctor called Dr. Kufel for advice about a

  patient in the ER for hemorrhaging due to a miscarriage. Dr. Kufel believed the extent of his

  involvement with this patient was only to provide his medical opinion to the ED physician, and

  told the ED physician to call Dr. Kufel if she had additional concerns.

          31.     However, Dr. Segarra, called to inform Kufel that the hemorrhaging patient had

  been left unattended in the ER because the covering ER physician went home shortly after Dr.

  Kufel received the initial call.




                                                   5
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 6 of 12




         32.     Dr. Segarra berated Dr. Kufel and blamed him for leaving the hemorrhaging

  patient at the ER unattended and began screaming at Kufel over the phone.

         33.     Dr. Segarra questioned Dr. Kufel’s ability to read, called him an idiot, and

  referred to Dr. Kufel as a “homo” and threatened to “have [Kufel] fired” and “have [his] contract

  pulled first thing tomorrow morning” or words to that effect.

         34.     Dr. Kufel submitted a confidential incident report on October 17, 2019,

  concerning Dr. Segarra’s threat to “have [Kufel] fired” and to “have [his] contract pulled.”

         35.     Dr. Kufel also complained about Dr. Segarra’s inappropriate behavior, which was

  insulting, belittling, and unprofessional. However, Dr. Kufel never received any update from

  Baptist about his incident report.

         36.     Dr. Kufel sent an email to Dr. Larry Spiegelman, Chair of the OB/GYN

  department, about Dr. Segarra’s threat to “have [Kufel] fired” and Segarra’s inappropriate

  behavior, which also violated the medical by-laws of the hospital.

         37.      Dr. Spiegelman advised Dr. Kufel not to worry about Dr. Segarra’s threat. Dr.

  Spiegelman assured Kufel that Dr. Spiegelman always “had Dr. Kufel’s back” with respect to the

  ED. These sentiments were echoed by Dr. Moises Lichtinger, the lead physician from Dr.

  Kufel’s former group practice.

         38.     Dr. Lichtinger subsequently told Dr. Kufel that Dr. Segarra admitted to acting

  inappropriately towards Dr. Kufel and got emotionally involved.

         39.     In or about October 2019, Dr. Kufel refused to sign off on a patient’s admission to

  the ER because there was no proper medical basis for admitting the patient. Dr. Kufel also

  objected to the ER’s routine practice of admitting patients without proper medical diagnoses




                                                  6
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 7 of 12




  because admitting patients without a proper medical basis because would lead to Medicare or

  Medicaid fraud.

         40.     Dr. Kufel was concerned that OB/GYN physicians were being forced to take care

  of patients beyond their scope of practice and training.

         41.     Baptist required OB/GYN physicians to fill out documents for patients in the

  OBED that had not been cared for by OB/GYN physicians or fabricate a diagnosis to justify

  patient admission to the OBED or Labor and Delivery (“L&D”)

         42.     On one occasion, Baptist kept a patient locked in the antepartum unit against her

  wishes and Dr. Kufel’s orders. Shortly after, Dr. Kufel began refusing to sign off on the patient

  admission to the ER or OBED and began documenting irregularities in patient care.

         43.     On December 29, 2019, two labor patients came into the OBED around 4:30 am

  and one more shortly after. After receiving report from the nurses regarding their history and

  exam, Dr. Kufel concurred with the nurses’ suggestion to ambulate the patients for several hours

  in order to determine if they were in active labor.

         44.     Dr. Kufel asked the OBED nurses to inform him when the patients completed

  ambulating for the purpose of re-examining them. However, because the patients finished

  ambulating near the start of the shift transition hour, 7:00AM, Dr. Moises Lichtinger would

  oversee both patients.

         45.     Dr. Kufel documented a preliminary note in the patient chart to help Dr.

  Lichtinger determine the patients’ condition on presentation to the OBED.

         46.     Dr. Kufel called Dr. Lichtinger to sign out as well as to inform Dr. Lichtinger

  about the patients who were ambulating. Dr. Lichtinger informed Dr. Kufel he had the patients

  under his watch. Dr. Kufel went home after confirming the same with Lichtinger.



                                                   7
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 8 of 12




         47.     On December 30, 2019, after Dr. Kufel completed his twenty-four (24) shift, he

  received a text message from Dr. Lichtinger after he arrived home but fell asleep before

  responding to Dr. Lichtinger’s message.

         48.     Dr. Kufel was later informed by text message from Dr. Lichtinger, that nurses

  complained about Kufel “refusing” to see the labor and delivery patients who came into to the

  OBED a few hours earlier.”

         49.     Dr. Kufel subsequently learned by text message from Dr. Lichtinger, about Dr.

  Segarra’s involvement in the unfolding situation. Dr. Kufel received a call from a partner

  informing Dr. Kufel that he had been terminated from Baptist.

         50.     The following day, on or about December 31, 2019, Dr. Kufel received a call

  from OBHG informing Dr. Kufel that, upon Baptist’s request, OBHG suspended his employment

  without pay.

         51.     At the end of OBHG’s internal investigation, OBHG informed Dr. Kufel that it

  did not find any wrongdoing on Dr. Kufel’s part. OBHG could not provide Dr. Kufel with any

  justification for his suspension.

         52.     OBHG and Baptist unlawfully discriminated against Dr. Kufel on the basis of his

  sex when OBHG and Baptist suspended Kufel’s employment without pay.

         53.     OBHG and Baptist unlawfully retaliated against Dr. Kufel for making protected

  disclosures about improper admitting practices which Dr. Kufel believed constituted Medicare or

  Medicaid fraud.

         54.     Baptist intentionally interfered with the contractual relationship between Dr.

  Kufel and OBHG. By request from Baptist, OBHG placed Dr. Kufel on administrative leave




                                                  8
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 9 of 12




  without pay whereby he was not allowed to work and lost wages he is entitled to under his

  employment agreement.

            55.   As the result of OBHG’s and discriminatory and retaliatory actions, Kufel has

  sustained economic damages and mental anguish, and will continue to sustain damages into the

  foreseeable future.

                                              COUNT I
                                    Title VII Sex Discrimination
                                         42 U.S.C. § 2000e-2
                                      (Against all defendants)

            56.    Dr. Kufel incorporates the allegations set forth in the foregoing paragraphs as

  though fully alleged herein.

            57.    Dr. Kufel was Baptist Health’s “employee” as defined by Title VII.

            58.    Baptist Health was Dr. Kufel’s “employer” as defined by Title VII.

            59.    Dr. Kufel is a male, and therefore, within a protected class under 42 U.S.C. §

  2000e-2.

            60.    Baptist Health unlawfully subjected Dr. Kufel to and tolerated sex

  discrimination against Dr. Kufel’s because of Dr. Kufel’s sexual orientation as a gay man.

            61.    OBHG unlawfully subjected and tolerated sex discrimination against Dr. Kufel

  because of Dr. Kufel’s sexual orientation as a gay man.

            62.    Despite his good performance, Baptist Health suspended Kufel and effectively

  terminated Dr. Kufel’s employment contract.

            63.    OBHG and Baptist were aware of Kufel’s sexual orientation as a Gay man.

  Segarra called Kufel a “homo” and threatened to “have [Kufel] fired” and “have [his] contract

  pulled.




                                                  9
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 10 of 12




          64.       Baptist and OBHG had no legitimate business reason for suspending and

   terminating Dr. Kufel, and any stated reasons would be pretext for sex discrimination.

          65.       Dr. Kufel sustained damages as a result of Baptist Health’s illegal

   discrimination in violation of Title VII including, but not limited to, suspension, lost wages, lost

   opportunity to increase his wages, lost bonuses, lost opportunity to increase his bonuses, damage

   to his career, damage to his reputation, and emotional, mental, and physical distress and anxiety.

          66.       Dr. Kufel is entitled to such legal or equitable relief as will effectuate the

   purposes of Title VII, including but not limited to economic and compensatory damages, and

   reasonable costs and attorneys’ fees.

                                              COUNT II
                                           FCA Retaliation
                                          31 U.S.C. § 3730(h)
                                        (Against all Defendants)

          67.       Dr. Kufel incorporates the allegations set forth in the foregoing paragraphs as

   though fully alleged herein.

          68.     Section 3730(h) of the FCA prohibits Baptist Health from retaliating against

   employees who engage in protected conduct by taking lawful actions in furtherance of an FCA

   claim or by making efforts to stop one or more violations of the FCA.

          69.     Dr. Kufel’s protected activity was based on a reasonable and legitimate belief that

   Baptist engaged in fraud against the government.

          70.     Baptist knew Dr. Kufel engaged in protected activity based on a reasonable and

   legitimate that Baptist engaged in fraud against the government.

          71.     Baptist retaliated against Dr. Kufel because he engaged in protected activity under

   Section 3730(h) of the FCA.




                                                    10
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 11 of 12




          72.     Baptist and OBHG’s stated reasons for suspending Dr. Kufel without pay are

   pretextual.

          73.     Dr. Kufel is entitled to such legal or equitable relief as will effectuate the

   purposes of the FCA, including but not limited to reinstatement, economic and compensatory

   damages, and reasonable costs and attorneys’ fees.

                                             COUNT III
                                        Tortious Interference
                                  (Against Defendant Baptist Health)

          74.     Dr. Kufel incorporates the allegations set forth in the foregoing paragraphs as

   though fully alleged herein.

          75.     A business relationship existed between Dr. Kufel and OBHG. This is evidenced

   by the employment agreement between Dr. Kufel and OBHG entered into on August 9, 2017.

   This business relationship involved the payment of wages by OBHG to Dr. Kufel for the sole

   purpose of Dr. Kufel providing his services to Baptist.

          76.     Baptist knew about this business relationship because Dr. Kufel was employed to

   provide his services to Baptist. Dr. Kufel worked from September 2017 until Baptist tortuously

   interfered with Dr. Kufel’s contract.

          77.     Without justification, Baptist intentionally interfered with the contractual

   relationship between Dr. Kufel and OBHG. Dr. Segarra stated to Dr. Kufel that he would get Dr.

   Kufel terminated and get Dr. Kufel’s employment agreement canceled. By request from Baptist,

   OBHG placed Dr. Kufel on administrative leave without pay whereby he was not allowed to

   work and lost wages he is entitled to under his employment agreement.

          78.     Dr. Kufel has suffered damages as a result of Baptist’s unlawful tortious

   interference. Since Baptist removed Dr. Kufel, Dr. Kufel has not been scheduled to work the



                                                    11
Case 1:20-cv-24622-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 12 of 12




   shifts set forth in the employment agreement. Further, Dr. Kufel has not received any wages

   since being removed by Baptist Health.

                                       PRAYER FOR RELIEF

          Based on the foregoing, Dr. Kufel respectfully requests that the Court enter judgment in

   his favor and award to him the following relief:

          a.      Economic damages;

          b.      Liquidated damages;

          c.      Attorney’s fees and costs;

          d.      Pre-judgment interest; and

          e.      Any other relief that this Court deems just and equitable.



                                   DEMAND FOR JURY TRIAL

          Dr. Kufel demands a trial by jury for any and all issues proper to be so tried.



                                                           Respectfully submitted,


                                                            /s/ R. Scott Oswald
                                                           R. Scott Oswald, Esq., FBN# 158437
                                                           The Employment Law Group, PC
                                                           888 17th Street, NW, 9th Floor
                                                           Washington D.C. 20006
                                                           (202) 261-2806
                                                           soswald@employmentlawgroup.com
                                                           Counsel for Defendant




                                                      12
